OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on January 27, 1971, under the name Howard Henry Finger.
*300On February 24, 1987, the respondent was convicted in the Supreme Court, Suffolk County, of criminal possession of a forged instrument in the second degree, a class D felony (see, Penal Law § 170.25), upon his plea of guilty. On April 13, 1987, the respondent was sentenced to six months’ imprisonment and was placed on probation for a period of five years.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Brown and Niehoff, JJ., concur.